Citation Nr: 0321878	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  92-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a jaw condition, to 
include musculoskeletal and neurological disabilities of the 
face, neck and jaw.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had periods of active service from December 1966 
to December 1969, and from March 1971 to February 1972.

The veteran's appeal as to the issue listed above arose from 
an August 1991 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island, which 
denied his application to reopen a claim for service 
connection for a jaw condition (prognathic mandible), finding 
that no new and material evidence had been presented.  The 
veteran appealed, and the claim has been denied by the Board 
on several occasions (in one of those decisions, dated in 
April 2000, the Board reopened the claim).  In each case, the 
Court vacated the Board's denials and remanded the claim to 
the Board for additional development.  

The most recent Joint Motion, dated in November 2002, shows 
that it was agreed that a remand was in order, in part, to 
ensure compliance with the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as well as subsequent cases interpreting the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v.Principi, 16 Vet. App. 370 (2003).  The VCAA 
eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duty to 
assist.  See also Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); VAOPGCPREC 
1-2003 (May 21, 2003).  A review of the claims files shows 
that the veteran has not yet received sufficient notice of 
the VCAA.  


REMAND

Given the foregoing, the determination has been made that 
additional development is necessary in the current appeal.  
Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
should address the concerns expressed in 
the joint motion and adjudicate the 
question of service connection for both 
the neurological and orthopedic 
disabilities involving the face, neck and 
jaw.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The veteran 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




